Citation Nr: 0923601	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  08-19 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
pulmonary tuberculosis (TB).  

2.  Entitlement to service connection for a lung condition 
other than pulmonary TB.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, in which the RO declined to reopen the 
previously denied claim for service connection for pulmonary 
TB and in which service connection for right and left knee 
disabilities was denied.

The veteran testified before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is 
associated with the claims file.

The Veteran's claim, received in March 2006, was for a lung 
condition.  The RO adjudicated it as one involving new and 
material evidence to reopen the previously denied claim for 
pulmonary TB.  However, service treatment records reflect 
treatment for upper respiratory infection versus allergic 
rhinitis as well as findings of pulmonary TB.  VA and private 
treatment records reflect treatment for a current respiratory 
condition, including possible upper airway resistance 
syndrome.  His wife, a nurse, submitted a statement 
indicating that it is her observation as a medical 
professional that the Veteran manifests a lung condition that 
has been present since his active service.  The record 
documents that the Veteran and his wife were married within 
the year following his discharge from active service.  The 
Veteran testified before the undersigned Veterans Law Judge 
that he was scheduled to undergo further tests for his 
respiratory condition.  The record thus presents a claim for 
service connection for a respiratory condition other than 
pulmonary TB as well as a claim to reopen the previously 
denied claim for pulmonary TB.  Given the complexity of the 
issues involved and that the conditions impact that same part 
of the anatomy, the Board finds that they are inextricably 
intertwined.  Accordingly, the Board has assumed jurisdiction 
over the former.  Both are subject of a remand immediately 
following this decision.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).

The issues have been restated on the title page to accurately 
represent both the Veteran's specific claims and the medical 
evidence.

A motion to advance this case on docket was granted by the 
Board in May 2009.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 
2007); 38 C.F.R. § 20.900(c) (2008).

The issues of whether new and material has been submitted to 
reopen the previously denied claim for service connection for 
pulmonary TB and of service connection for a lung condition 
other than pulmonary TB addressed in the REMAND portion of 
the decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence establishes that the diagnosed left knee 
disability had its onset during the Veteran's active service.

2.  The evidence establishes that the diagnosed right knee 
disability had its onset during the Veteran's active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disability, to include degenerative joint disease and 
osteoarthritis and clinical findings of effusion, are met.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).

2.  The criteria for service connection for a right knee 
disability, to include degenerative joint disease and 
osteoarthritis and clinical findings of effusion, are met.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also,  38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The Veteran seeks service connection for his left and right 
knee disabilities.  

VA treatment records shows clinical osteoarthritis and 
clinical findings of effusion in the left and right knees and 
diagnoses of bilateral knee pain with patellofemoral pain and 
component of degenerative joint disease.

The Veteran's report of medical examination at discharge from 
active service shows the Veteran was found to exhibit 
occasional left knee locking following an injury during basic 
training.  

The Veteran testified before the undersigned Veteran's Law 
Judge in January 2009, at which time he averred that he 
injured both knees while doing physical training in basic 
training.  He testified that he was participating in physical 
training with his unit and it was early morning.  It was dark 
and he tripped over a fire hydrant when the street narrowed, 
injuring both knees.  He was taken to hospital for treatment.  
His friend and witness, a service member who went through 
basic training with him, also testified as to his personal 
knowledge of these events, which concurred with the 
Veteran's.  The Veteran's witness also provided a written 
statement as to his personal knowledge of the Veteran's knee 
injuries in August 2007.

In January 2009, the Veteran's wife, a licensed practical 
nurse (LPN) in the state of New Jersey, proffered a statement 
concerning the Veteran's bilateral knee condition.  She 
attested to her personal experience in caring for the 
Veteran's bilateral knee disabilities over the course of 
their 30 year marriage.  She noted that the Veteran injured 
his knee during active service, and that she has had to treat 
both his knees for swelling and pain the duration of their 
marriage.  The condition has worsened over the years 
precluding him from participating in school sports, playing 
with his children, and maintaining their home.  The record 
establishes that the Veteran and his wife married within a 
year following his discharge from active service.

The Veteran further testified in January 2009 that his wife 
is an LPN.  

The Veteran's testimony and that of his witnesses are 
credible.

The testimony of the Veteran and his witnesses corroborate 
the inservice injury to his knees, continuation of 
symptomatology after discharge from active service within the 
year after his discharge from active service, and the 
continuity of bilateral knee symptomatology to the present.  

There are no findings, opinions, or other medical evidence 
against a finding that the Veteran's left and right knee 
disabilities, to include degenerative joint disease, 
osteoarthritis, and effusion did not have their onset during 
active service.

Service connection for left and right knee disabilities to 
include degenerative joint disease, osteoarthritis, and 
clinical findings of effusion is warranted. 


ORDER

Service connection for a left knee disability, to include 
degenerative joint disease, osteoarthritis, and clinical 
findings of effusion is granted.

Service connection for a right knee disability, to include 
degenerative joint disease, osteoarthritis, and clinical 
findings of effusion is granted.


REMAND

The Veteran seeks service connection for a respiratory 
condition.  The Veteran's claim for pulmonary TB was 
previously denied.  He also seeks to reopen this claim.

The Veteran testified before the undersigned Veteran's Law 
Judge in January 2009 that he was scheduled to undergo 
further testing for his respiratory condition.  The record 
was held open for 30 days to allow submission of this 
evidence.  The Board received results of sleep studies 
conducted in April 2009.  Unfortunately, these records were 
submitted absent a waiver of review by the Agency of Original 
Jurisdiction.  See 38 C.F.R. § 20.1304.

In any event, the record is otherwise not ready for 
adjudication.  These test results do not include test results 
for the presence of pulmonary TB.  Moreover, in a January 
2009 statement, the Veteran's wife attested to her 
observations that the Veteran has manifested a respiratory 
condition from within a year following his discharge from 
active service to the present.  The Veteran's March 2006 
claim was for service connection for a lung condition. 

Additional VA examination must be conducted to determine the 
nature, extent, and etiology of any respiratory pathology.  
In addition, all current private and VA treatment records 
must be obtained.  See McClendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
directed.

1. Ensure that all appropriate notice is 
provided the Veteran.  In particular, 
ensure that he has appropriate notice of 
what is required to reopen his previously 
denied claim for pulmonary TB, and what 
is required to prevail in his claim for 
service connection for a lung condition 
other than pulmonary TB.

2.  Ask the Veteran to identify the 
health care providers who are treating 
him for any respiratory pathology.  
Obtain all treatment records identified. 

3.  Schedule the Veteran for examination 
by the appropriate medical 
professional(s) to determine the nature, 
extent, and etiology of any manifested 
respiratory pathology.  All indicated 
tests and studies should be performed. 
The claims folder, including all newly 
obtained evidence, a copy of this remand, 
and the January 2009 transcript must be 
sent to the examiner(s) for review.  The 
examiner(s) are asked to provide an 
opinion as to whether it is as likely as 
not that any manifested respiratory 
pathology, to include pulmonary TB and/or 
its residuals, is at least as likely as 
not the result of the Veteran's active 
service or any incident therein including 
the diagnosed pulmonary TB, or, in the 
alternative, had its onset during active 
service.

The examiner(s) must provide a complete 
rationale for any opinions rendered.

4. After undertaking any other 
development deemed essential in addition 
to that specified above, adjudicate the 
claims to reopen the previously denied 
claim for pulmonary TB and for service 
connection for a lung condition other 
than pulmonary TB, with application of 
all appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. If any decision remains adverse 
to the Veteran, furnish him with a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for any 
scheduled VA examinations without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


